DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant’s election without traverse of Group II, i.e., Claims 1-9 and 20 in the reply filed on May 19, 2021 is acknowledged.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
This application is in condition for allowance except for the presence of claims 10-19 directed to invention non-elected without traverse.  Accordingly, claims 10-19been cancelled.
Allowable Subject Matter
Claims 1-9 and 20 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  

Claims 2-9 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Re Claims 1 and 20, Trinh et al. (US 6,081,416) disclose lead frames for mounting electronic components, in particular, ceramic capacitor that includes using solder to attach the ceramic capacitor to the lead frame. However, Trinh et al. do not disclose the aforementioned allowable limitations of the instant application as claimed in claims 1 and 20.
Ishigaki et al. (US 2001/0001258) disclose ceramic capacitor having metal plate terminals that connected to terminal electrodes by means of bonding agents. However, Ishigaki 
Therefore, prior art of record neither anticipates nor renderers obvious the claimed limitations of the instant application either alone or in combination.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
August 25, 2021